J-A02020-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LINDA MARIE PERRY                                   IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

WAYNE J. PERRY

                            Appellant                    No. 363 EDA 2013


               Appeal from the Order Entered December 28, 2012
                In the Court of Common Pleas of Lehigh County
                  Domestic Relations at No(s): 2009-FC-1619


BEFORE: FORD ELLIOTT, P.J.E., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.:                                     FILED JULY 29, 2014

        Wayne J. Perry (Husband) appeals from the order entered in the Court

of Common Pleas of Lehigh County on December 28, 2012, granting a final

decree of divorce and incorporating, but not merging, the terms and

conditions of

Preliminary Order and Decree.           In this timely appeal, Husband has raised

seven claims of trial court error. Following a thorough review of the certified

record, submissions by the parties, and relevant law, we affirm on the basis

of the trial court opinion, in part, and remand for clarification, in part.

        Although we are relying upon the trial court opinion, we will briefly

reiterate the factual history. The Perrys were married in 1979 and remained

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A02020-14



married for approximately 21 years.      During their marriage, Linda Marie

Perry (Wife) worked full-time for South Whitehall Township while Husband

was a self-employed photographer. After separating in April 2000, Husband

moved to California where he occasionally obtained part-time work, attended

classes to obtain an Associate Degree, and obtained Social Security disability



living expenses and debt.    Husband did not inform Social Security of the

money he was receiving from his estranged wife. Almost ten years after the

parties separated, Wife filed for divorce. By the time of the hearings, Wife

had been providing financial support to Husband in California for almost 13

years.

      Multiple hearings were held before the Divorce Master, who entered

findings and recommendations. Husband filed exceptions and the trial court



supported by the record and was legally proper. Accordingly, the trial court

entered   the   order   currently   appealed   from,   granting   divorce   and



Preliminary Order.




                                     -2-
J-A02020-14


                                                               1
        1) The trial court erred in terminating Hu             ] while the
        divorce was still pending and economic           issues remained
        unresolved.

        2) The trial court
        of separation was 2000, rather than 2003.

        3) The trial court erred in its determination that Husband was
        not entitled to post-divorce alimony.

        4) The trial court erred in the distribution of marital assets,
        including its determination that Husband should waive his rights


        5) The trial court erred in failing to award [Husband] the full
        amount of counsel fees incurred.

        6) The trial court erred in failing to provide any type of

        benefits while the action was pending.

        7) The trial court erred in denying Husband a revision to the
        QDRO[2
        could be paid to his special needs trust.

                       -ii.

        Our scope and standard of review are well settled:

        Awards of alimony, counsel fees, and property distribution are
        within the sound discretion of the trial court and this court will
        not reverse, nor interfere with the determination of the trial
        court unless there has been a clear abuse of discretion. Ruth v.
        Ruth, 316 Pa.Super. 282, 462 A.2d 1351 (1983). An abuse of
        discretion is not found lightly, but only upon a showing of clear
        and convincing evidence. As a result, under the abuse of
        discretion standard, we do not usurp the trial court's duty as fact
        finder; rather, we carefully scrutinize each of the guidelines to
____________________________________________


1
    Alimony pendente lite.
2
    Qualified Domestic Relations Order.



                                           -3-
J-A02020-14


       determine whether the lower court has abused its discretion.
       Ruth, supra. However, an abuse of discretion will be found by
       this court if the trial court failed to follow proper legal procedures
       or misapplied the law. Banks v. Banks, 275 Pa.Super. 439, 418
A.2d 1370 (1980).

Braderman v. Braderman, 488 A.2d 613, 615-16 (Pa. Super. 1985)

(footnote omitted).

       Our review of this matter leads us to conclude that Husband is largely

seeking to re-litigate an order he does not agree with before our Court.

Mindful of our standard of review, we have examined the extensive certified

record, including all notes of testimony for the hearings and the exhibits, the



exceptions taken from the Report and Recommendations; as well as relevant

law. In doing so, we find no abuse of discretion or errors of law by the trial

court regarding issues 1-4, 6, and 7. Accordingly, we affirm the order based



dated June 12, 2013.3




____________________________________________


3
  The trial court
is found in the History section of the trial court opinion rather than the
Discussion. In denying the amendment, the trial court noted the late
request to amend the QDRO, after Husband improperly delayed execution of
the Order, as well as the failure to provide any supporting documentation,
evidence or law. We discern no abuse of discretion or error of law therein.
We comment on this aspect only because the discussion is located apart
from the remaining analysis.



                                           -4-
J-A02020-14



Rather, the trial court awarded Husband $2,000.00 for counsel fees out of

the approximately $16,000.00 sought, but provided no reasoning for this

award. Therefore, we have no basis upon which we may review the award.4

Accordingly, we remand this issue to the trial court for issuance of a

supplemental Pa.R.A.P. 1925(a) opinion providing explanation/clarification

for the award. Trial court is directed to file this supplemental opinion within

30 days of the receipt of the certified record. Thereafter, the certified record

is to be returned to this Court forthwith.

       Order affirmed in part, remanded in part for action consistent with this

decision. Jurisdiction retained.

       Judge Strassburger files a concurring and dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2014




____________________________________________


4
 We do not suggest that the $2,000.00 award was improper. We simply do
not have a basis upon which to review the award.



                                           -5-